DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 17-20 directed to a non-elected group without traverse.  Accordingly, claims 17-20 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The amendment and the arguments filed on 12/28/21 have been considered and found persuasive.  Claims 1-13 are still found to not be anticipated or render obvious over the prior art, hence claims 1-13 are allowed for the same reason as provided in the Office Action filed on 9/28/21.  The prior art, (U.S. Patent Application Publication No. 2018/0175009), also teaches a display device comprising: a first electrode extending in a first direction; a second electrode extending in the first direction and spaced apart from the first electrode in a second direction crossing the first direction; a light emitting element disposed on the first electrode and the second electrode; a first contact electrode on the first electrode and in contact with one end portion of the light emitting element: a second contact electrode on the second electrode and in contact with another end portion of the light emitting element; and an insulating pattern on the light emitting element between the first contact electrode and the second contact electrode, the insulating pattern comprising a first side surface and a second side surface facing the first side surface, wherein the insulating pattern extends in the first direction, the first side surface is in contact with the first contact electrode, and the second side surface is in contact with the second contact electrode, but is silent with respect to the above teachings in combination with the insulating pattern does not overlap with the first contact electrode and the second contact electrode in thickness direction.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 14-16 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VICTOR A MANDALA/
Primary Examiner, Art Unit 2899                                                                                                                                                                                            1/10/22